DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2020 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8-18 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Saltzstein (U.S. Pub. No. 2010/0286607)(previously presented) in view of Kadhiresan et al. (U.S. Pat. No. 5931858).
Regarding claim 1, Saltzstein discloses:
A respiratory monitoring system (Abstract discloses wherein the system monitors the respiration of a patient), comprising: a computing device (Paragraph 0054 discloses wherein the signal processing is done within the systems electronics 220), wherein the computing device comprises: a processor (Paragraph 0054 discloses wherein the systems electronics 220 comprises a processor 304); at least one graphical user interface (GUI) (monitoring device display and graphical user interface 400) in communication with the processor (Paragraph 0060 discloses wherein the monitoring device processes and displays the data on the graphical user interface); and at least one sensor input in communication with the processor (Paragraph 0054 discloses wherein the processor receives signals from the electrodes); and an electrode padset adapted to be coupled to a patient, wherein the electrode padset is couplable to the sensor input, receives an electrical signal from the computing device, and detects bioimpedance signals through the torso of the patient (Paragraph 0046 discloses wherein the system contains electrodes for establishing electrical connection with the skin and transmitting the detected signals to the electronics); wherein the processor determines one or more of vital signs in real time based on the detected bioimpedance signals without the need for either calibration to known values or a baseline collected during normal ventilation and without patient cooperation (Paragraph 0039 discloses wherein the system can determine the patient’s vital signs including respiration rate and no disclosure is made as to requiring a calibration or baseline collection); and wherein the GUI outputs the determined one or more vital signs in real time (Paragraphs 0016, 0046 and 0060 disclose wherein the device displays the patient’s vital sign information, including respiration rate).
Yet Saltzstein does not disclose: 
Wherein the one or more vital signs determined by the processor in real time is minute ventilation (MV) and percent of MV predicted based on the detected bioimpedance signals without the need for either calibration to known values or a baseline collected during normal ventilation and without patient cooperation; wherein the GUI outputted vital signs is one or more of minute ventilation and percent of MV predicted.
However, in the same field of respiratory monitoring devices, Kadhiresan discloses:
Wherein the one or more vital signs determined by the processor in real time is minute ventilation (MV) and percent of MV predicted based on the detected bioimpedance signals Column 4, lines 32-67 and column 5, lines 1-31 disclose wherein the system uses impedance sensors for determining the minute ventilation and wherein the system determines the minute ventilation and analyzes the percentage of the measured minute ventilation to a predetermined MV level (MV predicted) and further discloses wherein the sensors do not require calibration); wherein the GUI outputted vital signs are one or more of minute ventilation and percent of MV predicted (Column 3, lines 38-64 disclose wherein a display can present the measured and processed data).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified  the combination to incorporate wherein the one or more vital signs determined by the processor in real time are minute ventilation (MV) and percent of MV predicted based on the detected bioimpedance signals without the need for either calibration to known values or a baseline collected during normal ventilation and without patient cooperation; wherein the GUI outputted vital signs are one or more of minute ventilation and percent of MV predicted, as taught by Kadhiresan, in order to accurately determine the relative physical fitness and respiratory recovery of the subject (Column 4, lines 40-51). 
Regarding claim 8, Saltzstein in view of Kadhiresan discloses the respiratory monitoring system of claim 1. Saltzstein further discloses: 
wherein no patient cooperation or control over the patient's breathing is required (The disclosure does not require patient cooperation or control over the patient’s breathing for use).
Regarding claim 9, Saltzstein in view of Kadhiresan discloses the respiratory monitoring system of claim 1. Saltzstein further discloses: 
The disclosure does not require calibration for use).
Regarding claim 10, Saltzstein in view of Kadhiresan discloses the respiratory monitoring system of claim 1. Saltzstein further discloses: 
wherein the computing device further comprises a HR-RR cutoff filter (Paragraph 0072 discloses the use of a filter to separate the heart rate signal from the respiration signal and paragraph 0081 discloses wherein the device can set a heart rate and respiration rate limit (cutoff)).
Regarding claim 11, Saltzstein in view of Kadhiresan discloses the respiratory monitoring system of claim 1. Saltzstein further discloses:
wherein the HR-RR cutoff filter filters respiratory and cardiac signals based on a predetermined heat rate cutoff point (paragraph 0072 discloses wherein the heart rate signal is filtered based on a frequency range with the cutoff point being below 5Hz and above 25 Hz and paragraph 0082 discloses wherein the heart rate and respiratory rate limit can be used based on an amount representative of a condition).
Regarding claim 12, Saltzstein in view of Kadhiresan discloses the respiratory monitoring system of claim 10. Saltzstein further discloses:
wherein the heart rate cutoff point is one of 30, 40, 50, or 60 beats per minute (bpm) (paragraph 0082 discloses wherein the heart rate limit can be set to 50 beats per minute).
Regarding claim 13, Saltzstein in view of Kadhiresan discloses the respiratory monitoring system of claim 11. Saltzstein further discloses:
Paragraph 0081 discloses wherein the vital sign limits can be selected based on the patient demographic).
Regarding claim 14, Saltzstein in view of Kadhiresan discloses the respiratory monitoring system of claim 11. Saltzstein further discloses:
wherein the heart rate cutoff point is entered manually or is automatically updated by the computing device (Paragraphs 0081-0082 disclose wherein the vital sign limit can be selected).
Regarding claim 15, Saltzstein in view of Kadhiresan discloses the respiratory monitoring system of claim 10. Saltzstein further discloses:
wherein the HR-RR cutoff filter provides at least one of a measure of the gain of the impedance signal, a scaling factor for an absolute value of an impedance trace displayed on the GUI, an indication of a decrease in tidal volume, an indication of sedation level, and a diagnosis of respiratory disease (paragraph 0072 discloses wherein the heart rate signal is filtered based on a frequency range with the cutoff point being below 5Hz and above 25 Hz and paragraph 0082 discloses wherein the heart rate and respiratory rate limit can be used based on an amount representative of a condition and paragraph 0068 discloses wherein the measured data can transmitted for remote diagnosis).
Regarding claim 16, Saltzstein in view of Kadhiresan discloses the respiratory monitoring system of claim 1. Saltzstein further discloses:
further comprising at least one audible or visual alarm (Paragraph 0049 discloses audible indicators).

wherein the at least one audible or visual alarm set based on at least one of patient disease state, physician assessment, clinical or treatment environment, physiologic measurements (Paragraph 0049 discloses wherein the audible alert is used to indicate vital signs or changes to the patient’s vital signs), or an external reference. 
Regarding claim 18, Saltzstein in view of Kadhiresan discloses the respiratory monitoring system of claim 16. Saltzstein further discloses:
wherein the at least one audible or visual alarm is adaptive (Paragraph 0049 discloses wherein the tone and/or duration of the audio signal is based in relation to the patient’s vital signals). 
Regarding claim 21, Saltzstein in view of Kadhiresan discloses the respiratory monitoring system of claim 1. Saltzstein further discloses:
wherein the system is adapted for use on a patient who is one of awake, unconscious, alert, in extremis, intubated on a ventilator, in respiratory distress, or after sedation (Paragraph 0007 discloses wherein the system can be applied to accident victims, victims of natural disasters, battlefield or terror casualties, ICU or emergency room patients, etc.).
Regarding claim 22, Saltzstein in view of Kadhiresan discloses the respiratory monitoring system of claim 1. Saltzstein further discloses:
wherein the system is non- invasive (Paragraph 0011 discloses wherein the system is an adhesive substrate that is adhered to the body of the patient).
Regarding claim 23, Saltzstein in view of Kadhiresan discloses the respiratory monitoring system of claim 1. Saltzstein further discloses:
Paragraph 0039 discloses wherein adhesive patches with electrodes can be connected through wired connection to a monitoring device and paragraph 0073 discloses wherein the electrodes can transmit current at frequency range at or above 20 kHz).
Regarding claim 24, Saltzstein in view of Kadhiresan discloses the respiratory monitoring system of claim 1. Yet Saltzstein does not disclose:
wherein the percent of MV predicted is based on a ratio of the MV and a predicted MV of the patient.
However, in the same field of respiratory monitoring devices, Kadhiresan discloses:
wherein the percent of MV predicted is based on a ratio of the MV and a predicted MV of the patient (Column 4, lines 32-67 and column 5, lines 1-31 discloses wherein the system determines the minute ventilation and analyzes the percentage or ratio of the measured minute ventilation to a predetermined MV level (MV predicted)).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified  the combination to incorporate wherein the one or more vital signs determined by the processor in real time is minute ventilation (MV) and percent of MV predicted based on the detected bioimpedance signals without the need for either calibration to known values or a baseline collected during normal ventilation and without patient cooperation, as taught by Kadhiresan, in order to accurately determine the relative physical fitness and respiratory recovery of the subject (Column 4, lines 40-51). 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Saltzstein in view of Kadhiresan, as applied to claim 1, and further in view of Tehrani (U.S. Pat. No. 8255056) (previously presented).
Regarding claim 2, Saltzstein in view of Kadhiresan discloses the respiratory monitoring system of claim 1, yet Saltzstein does not disclose:
wherein the system provides an indication of at least one of hyperventilation, normal ventilation, and hypoventilation.
However, in the same field of respiration measuring systems, Tehrani discloses:
wherein the system provides an indication of at least one of hyperventilation, normal ventilation, and hypoventilation (Column 7, lines 57-67 disclose wherein the sensed EMG activity can be used to indicate hyperventilation and hypo ventilation). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Saltzstein to incorporate wherein the system provides an indication of at least one of hyperventilation, normal ventilation, and hypoventilation, as taught by Tehrani, so as to alert the user or a medical staff of ventilation problems, so as to allow for corrective action.  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Saltzstein in view of Kadhiresan, as applied to claim 1, and further in view of Tehrani and K.T.S. Pattinson, “Opioids and the control of respiration”, British Journal of Anaesthesia, 100 (6): 747-58 (2008); hereinafter (Pattinson) (previously presented).
Regarding claim 3, Saltzstein in view of Kadhiresan discloses the respiratory monitoring system of claim 1, yet Saltzstein does not disclose:

However, in the same field of respiration measuring systems, Tehrani discloses:
wherein the system provides an indication of at least one hypoventilation, change in respiratory signal waveform, change in inspiratory expiratory ratio, and development of an inspiratory plateau (Column 7, lines 57-67 disclose wherein the sensed EMG activity can be used to indicate hyperventilation and hypo ventilation). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Saltzstein to incorporate wherein the system provides an indication of at least one hypoventilation, change in respiratory signal waveform, change in inspiratory expiratory ratio, and development of an inspiratory plateau, as taught by Tehrani, so as to alert the user or a medical staff of ventilation problems, so as to allow for corrective action.  
Yet the combination does not disclose:
Wherein the indication is based on opioid induced respiratory depression.
However, in the same field of respiratory monitoring, Pattinson discloses:
Wherein the indication is based on opioid induced respiratory depression (The “Measuring opioid effects on breathing in humans” section disclose wherein opioids cause changes in ventilator frequency and pattern including hypoxia). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the indication is based on opioid induced respiratory depression, as taught by Pattinson, in order to . 
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Saltzstein in view of Kadhiresan, as applied to claim 1, and further in view of Banet et al. (U.S. Pub. No. 2011/0257552) (previously presented).
Regarding claim 4, Saltzstein in view of Kadhiresan discloses the respiratory monitoring system of claim 1, yet Saltzstein does not disclose:
wherein the computing device is adapted to provide continuous measurement of ventilation within one minute of entering patient demographics into the device.
However, in the same field of respiratory monitoring devices, Banet discloses:
wherein the computing device is adapted to provide continuous measurement of ventilation within one minute of entering patient demographics into the device (Paragraph 0031 discloses wherein the device can measure respiration rate and can perform continuous measurement and paragraph 0161 discloses wherein the doctor can enter the patient’s demographic info while the patient’s vitals are being monitored)
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Saltzstein to incorporate wherein the computing device is adapted to provide continuous measurement of ventilation within one minute of entering patient demographics into the device, as taught by Banet, in order to provide quick accurate up to date analysis of the user’s respiration and vitals so as to accurately assess the patient’s condition. 
Regarding claim 5, Saltzstein in view of Kadhiresan and Banet discloses the respiratory monitoring system of claim 4. Saltzstein further discloses:
Paragraph 0081 discloses wherein the patient demographics include age and sex).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Saltzstein view of Kadhiresan and Banet, as applied to claim 4, and further in view of Causevic et al. (U.S. Pub. No. 2007/0167694) (previously presented).
Regarding claim 6, Saltzstein in view of Kadhiresan and Banet discloses the respiratory monitoring system of claim 4. Yet the combination does not disclose:
wherein the computing device is adapted to provide continuous measurement of ventilation without the need for patient specific calibration to a ventilator or a baseline when the patient is breathing normally. 
However, in the same field of respiratory monitoring devices, Causevic discloses:
wherein the computing device is adapted to provide continuous measurement of ventilation without the need for patient specific calibration to a ventilator or a baseline when the patient is breathing normally (Paragraph 0071 discloses wherein the device can provide continuous measurement and paragraph 0018 discloses wherein the breath gas of the patient can be monitored and no disclosure is made to requiring calibration).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the computing device is adapted to provide continuous measurement of ventilation without the need for patient specific calibration to a ventilator or a baseline when the patient is breathing normally, as taught by Causevic, in order to quickly monitor the patients breathing status without having to calibrate the system for each patient, allowing for simplicity and ease of use in a hospital setting. 
Claims 7 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Saltzstein in view of Kadhiresan, as applied to claim 1, and further in view of Lynn et al. (U.S. Pub. No. 2007/0191697) (previously presented).
Regarding claim 7, Saltzstein in view of Kadhiresan discloses the respiratory monitoring system of claim 1, yet Saltzstein does not disclose:
	wherein the computing device is adapted to provide continuous measurement of ventilation as soon as the electrodes are attached to the device and without entering demographic data.
	However, in the same field of monitoring systems, Lynn discloses:
wherein the computing device is adapted to provide continuous measurement of ventilation as soon as the electrodes are attached to the device and without entering demographic data (Paragraph 0328 discloses wherein the system allows for immediate visualization of the users ventilation and the disclosure does not require entering demographic data).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Saltzstein to incorporate wherein the computing device is adapted to provide continuous measurement of ventilation as soon as the electrodes are attached to the device and without entering demographic data, as taught by Lynn, in order to quickly monitor the patients breathing status without having to enter in patient data, allowing for simplicity and ease of use in a hospital setting. 
Regarding claim 19, Saltzstein in view of Kadhiresan discloses the respiratory monitoring system of claim 24, yet Saltzstein does not disclose:
	wherein the predicted MV is calculated based on patients' height, weight, and gender.
However, in the same field of monitoring systems, Lynn discloses:
Paragraph 0054 wherein each signal is defined in relation to its predicted control range and paragraph 0072 discloses wherein the minute ventilation is measured, and paragraph 0336 discloses wherein the system can determine the vital capacity for processing based on the inputted height, weight, and/or sex of the patient). 
	Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Saltzstein to incorporate wherein the predicted MV is calculated based on patients' height, weight, and gender, as taught by Lynn, in order to improve accuracy of the outputted measurements by taking into account the user’s body dimensions for calculation, so that the predicted ventilation is representative of the individual patient. 
Regarding claim 20, Saltzstein in view of Kadhiresan and Lynn discloses the respiratory monitoring system of claim 19, yet Saltzstein does not disclose:
wherein the predicted MV calculation further comprises at least one of patient-specific physiology, anatomy, morphology, or topology.
However, in the same field of monitoring systems, Lynn discloses:
wherein the predicted MV calculation further comprises at least one of patient-specific physiology (Paragraph 0054 wherein each signal is defined in relation to its predicted control range and paragraph 0072 discloses wherein the minute ventilation is measured, and paragraph 0336 discloses wherein the system can determine the vital capacity for processing based on the inputted body surface area of the patient), anatomy, morphology, or topology.

Response to Amendment
Applicant amended claims 1 and 19 in the response filed 11/19/2020.
Applicant added claim 24 in the response filed 11/19/2020.
Response to Arguments
The Applicant’s arguments with respect to claims 1-24 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  In particular, there are new grounds of prior art rejections that were necessitated by the claim amendments filed on 11/19/2020. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607.  The examiner can normally be reached on Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M.F./Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791